It is both 
an honour and a pleasure for me to once again address 
the Assembly.

(spoke in English)
For more than 70 years, Canada has supported the 
United Nations and its institutions in the pursuit of 
world peace. On many occasions Canadians have put 
their lives on the line to deter active conflict between 
peoples. It is a duty we accept and it is a record of which 
we are proud.

Today, there are many embattled parts of the world 
where the suffering of the local populations and the 
threats to global security deserve our urgent attention, 
and I could easily use my entire time here on any one 
of them. There are, however, other areas of service to 
humankind. It is to some of those that I wish to speak 
tonight, for there is more to peace than the absence of 
war. Where human misery abounds, where grinding 
poverty is the rule, where justice is systematically 
denied, there is no real peace — only the seeds of 
future conflict. 

(spoke in French)
Of course, misery and injustice are not the only 
roots of war. We need only look at the world today to 
appreciate that.

(spoke in English)
Then we understand how the worst of human 
nature — perverse ideologies, religious extremism and 
the lust for power and plunder — can rob people in so 
many places of property, hope and life itself. That is 
why Canada has always been ready and willing to join 
with other civilized peoples and to challenge affronts to 
the international order, affronts to human dignity itself, 
such as those that are today present in Eastern Europe, 
particularly Ukraine, in the Middle East — Iraq, Syria 
and elsewhere — and of course many parts of Africa.

Canada’s positions on those issues are well known, 
and we will continue to contribute to the extent to 
which we are able in assisting our friends and allies 
in the international community to deal with those 
grave challenges. But while those extreme situations 
are being confronted, other problems — pandemics, 
climate change and, of course, the problems of 
underdevelopment — remain. 

(spoke in French)
And we feel strongly that no effort is ever in vain 
if it offers peoples an alternative to conflict and the 
possibility of a better life for them and their families.

(spoke in English)
Canadians therefore seek a world where freedom, 
democracy, human rights and the rule of law are 
respected. We hold those things to be intrinsically right 
and good. We also believe that they are the necessary 
foundation for a better world for more people and are 
necessary for prosperity. With prosperity comes hope, 
and with hope, the greater inclination of free peoples 
everywhere to find peaceful solutions to the things 
that divide them. Indeed, we believe that freedom, 
prosperity and peace form a virtuous circle. 

For that reason, the growth of trade among nations 
and the delivery of effective development assistance to 
ordinary people — simple, practical aid — are the things 
that have become the signatures of our Government’s 
outreach in the world. Trade means jobs, growth and 
opportunities. It has made great nations out of small 
ones. The story of my own country, Canada, is a case in 
point. Historically, trade has built our country, just as 
today it is reshaping our world. Trade means ordinary 
people can support their families and even dare to 
dream of something much more.



(spoke in French)
Our Government has worked hard to establish a 
vast network of modern trade agreements.

(spoke in English)
The trade agreements we have concluded tear down 
the barriers of tariff and excise and enlarge markets and 
opportunities for buyers and sellers alike. Canada has 
now established such links with countries that today 
possess more than a quarter of the world’s people and 
nearly half the world’s business. And our free-trade 
network will grow larger yet. It is not, by the way, an 
exclusive club for wealthy nations.

(spoke in French)
Canada has already liberalized its trade with 
countries better known for their determination to 
succeed than for the size of their economies, thereby 
opening the way for them to access Canadian and other 
markets. We have no reason to stop now. As indicated 
by my colleague from Senegal, President Macky Sall, 
“Aid is needed for development, but what is needed 
even more is investment”. He is quite right.

(spoke in English)
Yet no matter how freely we trade, millions of 
people will need a helping hand for some time to come. 
Easily the most important example, and the one closest 
to my heart, is the worldwide struggle upon which 
so many of you have been engaged, in the maternal, 
newborn and child health initiative. Saving the lives 
of the world’s most vulnerable mothers, infants and 
children must remain a top global priority. That is, the 
world must honour the commitments made in this very 
Hall to mothers and children in the year 2000. And 
there has been remarkable progress.

(spoke in French)
Thanks to inexpensive vaccines and the combined 
efforts of multiple partners, more children are 
being vaccinated today than ever before. And as the 
importance of nutrition becomes better understood, 
more and more children are surviving. Thanks to 
simple, low-cost, easily accessible techniques, literally 
millions of mothers and children who a mere 14 years 
ago might have died not only survive today, but thrive.

(spoke in English)
I think especially of the 2010 meeting of world 
leaders at Muskoka, which raised about $7.5 billion 
dollars, $2 billion of it from private donors. Based on 
that, the United Nations launched what the Secretary-
General called the “Every woman, every child” initiative, 
with the goal of saving 16 million lives by 2016. An 
important aspect of that work has been monitoring 
both the receipt of monies pledged and how they are 
used. The assurance of full accountability has allowed 
recipients to plan with greater certainty and donors to 
give with confidence. With His Excellency President 
Kikwete of Tanzania, whom we have just heard, it was 
my honour to co-chair the World Health Organization’s 
Information and Accountability Commission linked to 
that initiative.

On this, we have a clear vision, and that vision is 
achievable. We know how to help a great many of those 
vulnerable people. We have seen what can be done. We 
want simply to rally the passion and the will to make it 
happen. We are preventing deaths, and we can prevent 
more — deaths of thousands of children every day from 
easily preventable causes. We can stop the thousands 
of mothers dying in childbirth who would survive 
with relatively little intervention. We also know who 
we need to be working with — new partnerships that 
bring together Governments and agencies of the United 
Nations, including the World Health Organization, the 
World Food Programme and UNICEF, with the private 
sector, partnerships that are producing real results and 
taking us to new heights of excellence.

Here I am thinking of the Maternal, Newborn 
and Child Health Network in Canada, a group that 
represents a broad base of Canadian civil society and 
is a key implementing partner on the ground. As many 
representatives know, in May in Toronto, Canada hosted 
the world’s leading actors on that subject. We heard 
the success stories — for example, the Micronutrient 
Initiative through which 180 million children received 
vitamin A, pills that cost pennies but drop child 
mortality by 25 per cent. We heard about the Global 
Alliance for Vaccines and Immunization and how 
during the three-year period between 
2010 and 2013, 
immunizations saved the lives of 2 million children.

We have partnerships to deliver better nutrition and 
partnerships to deliver better measurement, because 
vital statistics are critical. One cannot manage what 
one cannot measure. And in that mission, we measure 
progress in precious lives saved. So every child needs 
a birth certificate.



(spoke in French)
We also heard that in the world today is a greater 
obligation with regard to accountability, not only with 
regard to the vast sums of money pledged, but also the 
way in which that money is spent.

(spoke in English)
So our consensus was clear. We have seen success, 
and we have momentum. Saving the lives of children 
and mothers is a fight we can win. To get it done, two 
things are needed now: political focus and renewed 
financial commitment. I therefore urge the Assembly, in 
the strongest terms, to ensure that, maternal, newborn 
and child health remains a clear and top priority in the 
evolving post-2015 development agenda — and one 
of a limited number of priorities. That is the political 
focus we need. Then there is the financial commitment. 
I know we all have many competing priorities. But we 
have come so far that to stop now would be a tragedy.

I must say I was very encouraged this afternoon 
at the Secretary-General’s “Every woman, every child” 
event, when President Kim of the World Bank and other 
leaders announced new financing for the Bank’s Global 
Financing Facility for Every Woman Every Child. 
That Facility will help developing countries access the 
financing required to improve their health systems. I 
was pleased to announce that Canada would financially 
support the World Bank’s Global Financing Facility for 
Every Woman Every Child. 

(spoke in French)
We urge other countries to do likewise because 
to provide viable solutions to prevent the tragic death 
of women and children, we need to increase budget 
allocations on the part of both donors and the developing 
countries.

(spoke in English)
In closing, let me just say this. There are many 
individual countries and many specific causes that will 
rightly occupy our deliberations here this week. Let us 
also not forget to look beyond those crises at the long-
term opportunities and efforts that can truly transform 
the world. We have it in our power to create a better 
kind of world for our children’s children than the one 
we have today.

And we should, for it was never the intention of the 
founders of the United Nations — Canada being one 
of them — that ours would be a world where terrorists 
could get the resources necessary to sow death and 
destruction but where workers and families could 
not get jobs and opportunities, or where mothers and 
children could not obtain the necessities required to 
live and thrive.

The world that Canada strives for is the world that 
the founders of the United Nations wanted from the 
beginning, as boldly articulated in their Declaration 
of 1 January 1942 — a world where “life, liberty, 
independence and religious freedom” are defended, 
where “human rights and justice” are preserved, and 
where all join “in a common struggle against savage and 
brutal forces seeking to subjugate the world”. In such 
a world, there can be prosperity for the impoverished, 
justice for the weak and, for the desperate, that most 
precious of all things, hope.

It is easy to look at the many problems of the world 
today and become despondent. Yet for all our failings, 
there has been, for most of humankind, tremendous 
progress in my lifetime. Therefore, I am enough of an 
optimist to think that because we can create a more 
prosperous, fairer and hopeful world, not only should 
we, but indeed, I believe we will find the will to do so.
